        Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 1 of 9



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

ANTONIA W. SHIELDS,

                                          Plaintiff,
                v.
                                                                           No. 1:20-CV-152
UNITED STATES OF AMERICA,                                                  (GTS/CFH)

                           Defendant.
_____________________________________


APPEARANCES:
Antonia W. Shields
P.O. Box 195
Saratoga Springs, New York 12866
Plaintiff pro se

                         REPORT-RECOMMENDATION AND ORDER

                                         I. In Forma Pauperis
        Plaintiff pro se Antonia W. Shields commenced this action on February 13, 2020,

by filing a complaint. See Dkt. No. 1 (“Compl.”).1 Plaintiff also filed a motion to proceed

in forma pauperis (“IFP”). See Dkt. No. 2. The undersigned has reviewed plaintiff’s IFP

application and has determined that plaintiff financially qualifies to proceed IFP. 2



                                            II. Initial Review




1
  The Court has dismissed plaintiff’s two previous lawsuits. See Shields v. Klein, No. 1:18-CV-835
(MAD/CFH) (dismissing with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a
claim); Shields v. New York State, No. 1:14-CV-00624 (DNH/TWD) (dismissing plaintiff’s complaint for
failure to comply with Court Order).
2
 Plaintiff is advised that although she has been granted IFP status, she is still required to pay any fees
and costs she may incur in this action, including but not limited to copying fees, transcript fees, and
witness fees.

                                                       1
       Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 2 of 9



                                      A. Legal Standard

       Section 1915 of Title 28 of the United States Code directs that, when a plaintiff

seeks to proceed IFP, “the court shall dismiss the case at any time if the court

determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court’s

responsibility to determine that a plaintiff may properly maintain his complaint before

permitting him to proceed with his action.

       Where, as here, the plaintiff proceeds pro se, “the court must construe his

submissions liberally and interpret them to raise the strongest arguments that they

suggest.” Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (per curiam)

(internal quotation marks omitted). However, this does not mean the Court is required

to accept unsupported allegations that are devoid of sufficient facts or claims. Although

detailed allegations are not required at the pleading stage, the complaint must still

include enough facts to provide the defendants with notice of the claims against them

and the grounds upon which these claims are based. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Ultimately, the

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.

       Pleading guidelines are set forth in the Federal Rules of Civil Procedure (“Fed. R.

Civ. P.”). Specifically, Rule 8 provides that a pleading which sets forth a claim for relief

shall contain, among other things, “a short and plain statement of the claim showing that

the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). “The purpose . . . is to give fair



                                                2
       Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 3 of 9



notice of the claim being asserted so as to permit the adverse party the opportunity to

file a responsive answer, prepare an adequate defense and determine whether the

doctrine of res judicata is applicable.” Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y.

1999) (internal quotation marks and citations omitted). Rule 8 also requires the

pleading to include:

               (1) a short and plain statement of the grounds for the court’s
               jurisdiction . . .

               (2) a short and plain statement of the claim showing that the
               pleader is entitled to relief; and

               (3) a demand for the relief sought . . . .

FED. R. CIV. P. 8(a). Although “[n]o technical form is required,” the Federal Rules make

clear that each allegation contained in the pleading “must be simple, concise, and

direct.” Id. at 8(d).

       Further, Rule 10 of the Federal Rules provides in pertinent part that:

               [a] party must state its claims or defenses in numbered
               paragraphs, each limited as far as practicable to a single set
               of circumstances. A later pleading may refer by number to a
               paragraph in an earlier pleading. If doing so would promote
               clarity, each claim founded on a separate transaction or
               occurrence – and each defense other than a denial – must
               be stated in a separate count or defense.

FED. R. CIV. P. 10(b). This serves the purpose of “provid[ing] an easy mode of

identification for referring to a particular paragraph in a prior pleading[.]” Flores, 189

F.R.D. at 54 (internal quotation marks and citations omitted). A complaint that fails to

comply with the pleading requirements “presents far too a heavy burden in terms of

defendants’ duty to shape a comprehensive defense and provides no meaningful basis

for the Court to assess the sufficiency of their claims.” Gonzales v. Wing, 167 F.R.D.



                                               3
       Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 4 of 9



352, 355 (N.D.N.Y. 1996). As the Second Circuit has held, “[w]hen a complaint does

not comply with the requirement that it be short and plain, the court has the power, on

its own initiative . . . to dismiss the complaint.” Salahuddin v. Cuomo, 861 F.2d 40, 42

(2d Cir. 1988) (citations omitted). However, “[d]ismissal . . . is usually reserved for

those cases in which the complaint is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.” Id. (citations omitted). In

such cases of dismissal, particularly when reviewing a pro se complaint, the court

generally affords the plaintiff leave to amend the complaint. See Simmons v. Abruzzo,

49 F.3d 83, 86-87 (2d Cir. 1995). A court should not dismiss a complaint if the plaintiff

has stated “enough facts to state a claim to relief that is plausible on its face.” Twombly,

550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citation omitted).



                                  B. Plaintiff’s Complaint

       The complaint states that Northern District of New York Local Rule

(“N.D.N.Y.L.R.”) 5.4 violates the “Equal Rights clause of United States law 28 U.S.C. §

453” “by arbitrarily requiring standard of review [sic] 28 U.S.C. § 1915” of plaintiff, a

“free citizen” “determined poor, unlike requiring standard of review separate from 28

U.S.C. § 1915 for if [plaintiff] were rich.” Compl. at 5. Generously construing the

complaint, plaintiff argues that, by reviewing her IFP application in her prior lawsuit

pursuant to N.D.N.Y.L.R. 5.4 and 28 U.S.C. § 1915, the Court inappropriately labeled

her a “prisoner.” Id. Plaintiff requests as relief (1) “a good change in [N.D.N.Y.L.R.] 5.4,



                                               4
       Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 5 of 9



corrected by 28 U.S.C. § 2072 to not violate the U.S. Constitution’s preamble,” and (2)

“$10,000 for harm done.” Id. at 6.



                                           C. Analysis 3

                                     1. Sovereign Immunity

        “Under the Constitution, the United States Government possesses absolute

immunity from suit in its courts without its consent ‘and the terms of its consent to be

sued in any court define that court’s jurisdiction to entertain the suit.’” Smith v. Brown,

296 F. Supp. 3d 648, 660 (S.D.N.Y. 2017) (quoting United States v. Sherwood, 312

U.S. 584, 586 (1941)) (further citations omitted). “The doctrine of sovereign immunity is

jurisdictional in nature,” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000),

and “[a]bsent a waiver, sovereign immunity shields the Federal Government and its

agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); see United States v.

Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the United States may not be

sued without its consent and that the existence of consent is a prerequisite for

jurisdiction.”). Here, plaintiff names the United States as the sole defendant in this

action and does not argue or present any facts from which the undersigned could

plausibly infer that her claims fall within an applicable waiver. See Compl. at 1. Thus,

plaintiff’s claims are barred by the doctrine of sovereign immunity and the Court lacks

subject matter jurisdiction over this matter. See Makarova, 201 F.3d at 113; Meyer, 510

U.S. at 475.




3
  All unpublished opinions cited in this Report-Recommendation and Order, unless otherwise noted, have
been provided to plaintiff.

                                                  5
       Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 6 of 9



                                      2. Review of Merits of Claims

       Plaintiff’s argument that N.D.N.Y.L.R. 5.4 is violative of her constitutional rights

because, by requiring the Court to review her IFP motion relating to her prior lawsuit

pursuant to the standard set forth in 28 U.S.C. § 1915, she was inappropriately labeled

a prisoner, is meritless. See Compl. at 5. N.D.N.Y.L.R. 5.2(a) expressly states that

Title 28 U.S.C. § 1915 and N.D.N.Y.L.R. 5.4 “govern in forma pauperis proceedings.”

Although N.D.N.Y.L.R. 5.4—which is effectively a restatement of 28 U.S.C. § 1915—

discusses IFP motions in reference to “prisoner litigants” in the context of the Prison

Litigation Reform Act (“PLRA”), it is well-established that Section 1915 applies to

inmates and non-inmates equally. N.D.N.Y. L.R. 5.4(a). “While the text of 28 U.S.C. §

1915(a)(1) appears to only provide for the [IFP] status of prisoner litigators, it is well-

established that [Section] 1915(a)(1) affords all natural persons with the opportunity to

apply for permission to proceed without prepayment of fees.” Egnatski v. Mortilla, No.

06-CV-1405 (JS/ARL), 2006 WL 8452994, at *2 n.2 (E.D.N.Y. July 21, 2006); see

Leonard v. Lacy, 88 F.3d 181, 183 (2d Cir. 1996) (listing the PLRA’s revisions to 28

U.S.C. § 1915 and recognizing that the use of “prisoner” in Section 1915(a)(1) was error

by inserting “[sic]” in the quotation from the PLRA); Powell v. Hoover, 956 F. Supp. 564,

566 (M.D. Pa. 1997) (holding that “a fair reading of [Section 1915 in its entirety] is that it

is not limited to prisoner suits”).

       Moreover, insofar as the complaint may be read as asserting a similar, but

distinct claim, that N.D.N.Y.L.R. 5.4 and Section 1915 force the Judges of the Northern

District of New York to violate their oath contained in 28 U.S.C. § 453 to “do equal right

to the poor and to the rich” by requiring them to apply different standards to the rich and



                                                6
       Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 7 of 9



poor, plaintiff’s claim lacks merit. See Compl. at 2. It is well-settled that the purpose of

Section 1915 is to ensure that indigent persons are not prevented from accessing the

courts due to their inability to pay filing fees. See, e.g., Hobbs v. County of

Westchester, No. 00-CV-8170(JSM), 2002 WL 868269, at *1 (S.D.N.Y. May 3, 2002)

(“The purpose of the statute permitting litigants to proceed [IFP] is to insure that indigent

persons have equal access to the judicial system.”). The Court reviews IFP motions “to

weed out the litigants who falsely understate their net worth in order to obtain [IFP]

status when they are not entitled to that status based on their true net worth” and “[t]o

discourage abuse of [the] privilege” of proceeding IFP—not to discriminate against

those seeking to properly avail themselves of IFP status. Cuoco v. U.S. Bureau of

Prisons, 328 F. Supp. 2d 463, 467 (S.D.N.Y. 2004) (internal quotation marks and

citations omitted).

       To the extent plaintiff argues that N.D.N.Y.L.R. 5.4 and Section 1915 require the

Court to discriminate against indigent litigants by subjecting their complaints to a review

of the sufficiency of the complaint, which could result in dismissal of their action, but not

complaints of those who pay the filing fee, her argument lacks merit. See Compl. at 5.

Although the district court may dismiss meritless claims of a litigant seeking to proceed

IFP, it is equally true that the district court may sua sponte dismiss meritless claims of a

litigant who has paid the filing fee. See Mauro v. Hireright, No. 5:19-CV-1343

(GLS/ATB), 2019 WL 5788561, at *2 (N.D.N.Y. Nov. 6, 2019) (“Although [the] plaintiff

has paid the filing fee, the district court has ‘the inherent authority to sua sponte dismiss

a fee-paid action as frivolous.’”) (quoting Mendez Da Casta v. Marcucilli, 792 F. App’x




                                              7
       Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 8 of 9



865, 867 (2d Cir. 2019)). Consequently, even assuming that the Court could exercise

jurisdiction over this matter, which it cannot, plaintiff’s complaint fails to state a claim.



                                     3. Leave to Amend

       When addressing a pro se complaint, a district court generally “should not [be]

dismiss[ed] without granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Shomo v. City of New

York, 579 F.3d 176, 183 (2d Cir. 2009) (internal quotation marks and citation omitted).

However, the court is not required to grant leave to amend when doing so would be

futile. See Cuoco v. Mortisugu, 222 F.3d 99, 112 (2d Cir. 2000). Here, because “[t]he

problem[s] with [plaintiff’s] causes of action [are] substantive[,] better pleading will not

cure [them,]” and any attempt to amend would, therefore, be futile. Id. Accordingly, it is

recommended that plaintiff’s complaint be dismissed in its entirety with prejudice and

without opportunity to amend.



                                       III. Conclusion

       WHEREFORE, for the reasons set forth herein, it is hereby

       ORDERED, that plaintiff’s motion to proceed in forma pauperis (Dkt. No. 2) is

GRANTED for purposes of filing only; and it is

       RECOMMENDED, that plaintiff’s complaint (Dkt. No. 1) be DISMISSED WITH

PREJUDICE AND WITHOUT OPPORTUNITY TO AMEND; and it is further

       ORDERED, that the Clerk of the Court serve this Report-Recommendation &

Order on plaintiff in accordance with Local Rules.



                                               8
        Case 1:20-cv-00152-GTS-CFH Document 5 Filed 04/30/20 Page 9 of 9



        IT IS SO ORDERED.

        Pursuant to 28 U.S.C. § 636(b)(1), plaintiff has FOURTEEN (14) days within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette,

984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs., 892

F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).4

        Dated: April 30, 2020
        Albany, New York




4
  If you are proceeding pro se and are served with this Order by mail, three additional days will be added
to the fourteen-day period, meaning that you have seventeen days from the date the Order was mailed to
you to serve and file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day that is not
a Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(C).

                                                     9
